DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit as a continuation of U.S. Patent Application No. 17/717,795, filed April 11, 2022, which claims priority to U.S. Provisional Patent App. Serial No. 63/173,841, filed April 12, 2021, which is acknowledged.

Drawings
The drawings were received on 05/02/2022.  These drawings are acceptable.

Response to Arguments
Applicant amendments and remarks filed 11/16/2022 have been fully considered by the examiner.
The applicant’s arguments are directed to amended limitations that have not been previously considered by the examiner; Therefore, applicants arguments are rendered moot. The examiner refers to the rejection under 35 U.S.C. 103 for more details.
The examiner also the cited refence teaches using a predictive model and analysis of the data for prediction quality of the weld/joints as a predicted likelihood and the use of a predicted model for determining quality has been disclosed by the additional references noted in the office action below. The recitation of a narrower process  that predicts a degradation used to further predict component failure anticipates the broader recitation requiring only the prediction of a degradation. See MPEP 2131.02 (I): "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-2,4-11 and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03: 
According to the first part of the Alice analysis, in the instant case, the claims were determined to be directed to one of the four statutory categories: an article of manufacture, a method/process (claims 1-2, 4-9, and 21), a machine/system/product (claims 10-11, 13-20, and 22), and a composition of matter. Based on the claims being determined to be within of the four categories (i.e., process, machine, manufacture, or composition of matter), (Step 1), it must be determine if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).

Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. 
Regarding independent claim 1, the claim recites a judicial exception (i.e. an abstract idea enumerated in the 2019 PEG) without significantly more (Step-2A: Prong 1). 
The applicant’s claim limitations under broadest reasonable interpretation covers activities classified under the mental processes abstract idea grouping, that is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see MPEP 2106.04(a)(2), subsection III and the 2019 PEG, as evaluated below:
Claim 1 limitations:
executing, … , the … model to identify one or more attributes associated with the at least one discontinuity or anomaly of the joining, wherein the … model was trained to predict the likelihood of the at least one discontinuity or anomaly of the joining based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly joinings; (Mental Process for making evaluations and judgements using a mental model associated with making opinions as predicted likelihoods corresponding to evaluated attributes)
Regarding claim 10 and 19, the claim recites limitations similar to those analyzed in claim 1 and are therefore rejected under the same rationale noted in the claim 1 rejection discussed  above.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as concepts performed in the human mind including observations, evaluations, judgments, and opinions, then it falls within the “mental process” grouping of abstract ideas, as discussed above. 

Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. As evaluated below:
The preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the preamble generally links the use of a judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
receiving, by …, a plurality of attributes corresponding to the joining;
This additional element represents mere data gathering (receiving/gathering attributes corresponding to the joining) that is necessary for use of the recited judicial exception, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application. 
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: 
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g).
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; See MPEP 2106.05(a)(II).
 i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); See 2106.05(d)(II)(i)
executing, by the processor, the artificial intelligence model to identify … wherein the artificial intelligence model was trained to predict … based on…
The executing of the artificial intelligence model to identify, wherein the artificial intelligence model was trained to predict based on recited abstract elements, is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f).
The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, and a lift value for each previous joining; 
The limitation elements generally linking the use of a judicial exception to a particular technological environment or field of use (e.g. previous joinings attributes comprising claimed attributes), as discussed in MPEP § 2106.05(h). The courts have identified that such limitations that do not integrate a judicial exception into a practical application. See MPEP § 2106.05(h).
presenting, by the processor, one or more attributes ...
This limitation recites claimed elements the courts have indicated may not be sufficient to show an improvement in computer-functionality and the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MEPEP 2106.05(d)) :
iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;
vi. Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018); See MPEP 2106.05.
… attributes associated with at least one discontinuity or anomaly of the joining.
The limitation elements generally linking the use of a judicial exception to a particular technological environment or field of use (e.g. attributes associated with an discontinuity or anomaly of joinings), as discussed in MPEP § 2106.05(h). The courts have identified that such limitations that do not integrate a judicial exception into a practical application. See MPEP § 2106.05(h).
These elements deemed insufficient to transform a judicial exception to a patentable invention:
… a processor…; …by a processor…; a server comping a processor and a non-transitory computer-readable medium containing instructions that when executed by the processor causes the processor to perform operations…; a joining machine; a processor in communication with the joining machine, the processor configured to…
 Deemed insufficient to transform the judicial exception to a patentable invention because the recitation generally links the judicial exception to a field of use and/or technology environment, see MPEP 2106.05(h); The claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f).

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
The claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract into practical application, the additional elements, as analyzed above, are directed to mere instruction to apply the exception using a generic computer components, directed to elements that merely link the exception to a field of use, and directed to elements that mere instruction to apply an exception as analyze above. 
Additionally, the courts have found the following elements not directed to an improvement in computer technology and thus can not integrate the abstract idea into practical application:
receiving, by …, a plurality of attributes corresponding to the joining;
This additional element represents mere data gathering (receiving/gathering attributes corresponding to the joining) that is necessary for use of the recited judicial exception, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.; Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; See MPEP 2106.05(a)(II).
presenting, by the processor, one or more attributes ...
This limitation recites claimed elements the courts have indicated may not be sufficient to show an improvement in computer-functionality and the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MEPEP 2106.05(d)): Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018); See MPEP 2106.05.


Thus considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea. This claim is not patent eligible.
Therefore, in examining elements as recited by the limitations individually and as an ordered combination, as a whole claims 1, 10, and 19 do not recite what have the courts have identified as "significantly more”.

Furthermore, regarding claims Regarding dependent claims 2, 4-9, 11, 13-18, and 20-22 which are dependent on claim 1 respectively, the claim are directed to a judicial exception (i.e. an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) without significantly more as highlighted below in the claim limitations by evaluating the claim limitations under the Step2A and 2B:
Claim 2:
wherein the plurality of attributes corresponding to previous joinings further comprise at least one of metal sheet compositional attributes, metal sheet geometric attributes, stud compositional attributes, or stud geometric attributes.  
Incorporates abstract ideas recited in claim 1.
The limitation elements generally linking the use of a judicial exception to a particular technological environment or field of use (e.g. previous joinings attributes comprising claimed attributes), as discussed in MPEP § 2106.05(h). The courts have identified that such limitations that do not integrate a judicial exception into a practical application. See MPEP § 2106.05(h).
Claim 4:
wherein the artificial intelligence model calculates a depth and a type associated with each discontinuity or anomaly.
Incorporates abstract ideas recited in claim 1.
Mental process of making evaluations and judgements to compute a depth and a type of opinion regarding a discontinuity or anomaly judgment.
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use (e.g. the model claimed as an artificial intelligence model) and/or technology environment, see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use, See MPEP 2106.05(f); limitations directed to field of use and mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 5:
further comprising: transmitting, by the processor, an instruction to a joining machine to modify its welding.
Incorporates abstract ideas recited in claim 1.
Directed to transmitting data over a network; and the courts have recognized the such computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: See MPEP 2106.05(d):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
Thus the limitation can not integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 6:
wherein the joining is a stud welding..
Incorporates abstract ideas recited in claim 1.
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use (e.g. joining is a stud welding) and/or technology environment, see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use, See MPEP 2106.05(f); limitations directed to field of use and mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 7: 
wherein the joining is performed via a rivet welding method.
Incorporates abstract ideas recited in claim 1.
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use (e.g. the joining is performed via a rivet welding method) and/or technology environment, see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use, See MPEP 2106.05(f); limitations directed to field of use and mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 8:
executing … a second … model that receives an input of the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model and generates an action associated with the at least one discontinuity or anomaly, wherein the second artificial intelligence model was trained based on one or more attributes associated with at least one discontinuity or anomaly corresponding to previous joinings and one or more corresponding actions;
 Incorporates abstract ideas recited in claim 1.
Mental process of making judgements based an evaluation model to generate opinions as action associated with judgments based observations. 
… by the processor …
Deemed insufficient to transform the judicial exception to a patentable invention because the recitation generally links the judicial exception to a field of use and/or technology environment, see MPEP 2106.05(h); The claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f).
executing, by the processor, a second artificial intelligence model that receives an input of the one or more attributes …
The executing of the artificial intelligence model to receive information, wherein the artificial intelligence model was trained to predict based on recited abstract elements, is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f).
The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
presenting, by the processor, for display at least one of: the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model; or the action generated by the second artificial intelligence model. 
This limitation recites claimed elements the courts have indicated may not be sufficient to show an improvement in computer-functionality and the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MEPEP 2106.05(d)): Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018); See MPEP 2106.05. The limitations, thus, cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 9: 
wherein the action generated by the second artificial intelligence model is a corrective or preventative action. 
Incorporates abstract ideas recited in claim 8.
Mental process of making judgements based on the evaluations as considering the user is affiliated with the organizers and attendees of the annual event and considering it as part of the evaluation scores of observations.
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use (e.g. the action generated by the second artificial intelligence model is a corrective or preventative action) and/or technology environment, see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use, See MPEP 2106.05(f); limitations directed to field of use and mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 21: 
wherein the lift value indicates a distance of a weld stud from a base material of the joining.
Incorporates abstract ideas recited in claim 1.
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use (e.g. wherein the lift value indicates a distance of a weld stud from a base material of the joining) and/or technology environment, see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use, See MPEP 2106.05(f); limitations directed to field of use and mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Regarding claims 11 and 13-18, the claims are similar to claims 2 and 4-9, and are thus rejected under the same rationale.
Regarding claim 20-22, the claim limitations  are similar to claims 8 and 21, and are thus rejected under the same rationale.
The dependent claims as analyzed above, do not recite limitations that integrated the judicial exception into a practical application. In addition, the claim limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step-2B). Therefore, the claims do not recite any limitations, when considered individually or as an whole, that recite what have the courts have identified as "significantly more”, see MPEP 2106.05; and therefore, as a whole the claims are not patent eligible. 
As shown above, the dependent claims do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 2, 4-9, 11, 13-18, and 20-22 do not recite what have the courts have identified as "significantly more”.
 Therefore, claims 1-2,4-11 and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception and does not recite, when claim elements are examined individually and as a whole, elements that the courts have identified as "significantly more”.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US Pub. No. 2019/0163172, hereinafter ‘Dan’) in view of Shahabi et al. (NPL: “Regression modeling of welded joint quality in gas metal arc welding process using acoustic and electrical signals”, hereinafter ‘Sha’).

Regarding independent claim 1 limitations, Dan teaches: a method of predicting by an artificial intelligence model a likelihood of at least one discontinuity or anomaly being present within a joining, comprising: (Dan teaches claimed artificial intelligence model as the predictive model depicted in Fig. 4, in 0042: FIG. 4 illustrates one embodiment of a central controller 220 communicating a predictive model 400 for a component type (e.g., a contact tip) to a manufacturing cell 210. In accordance with one embodiment, the cell controller of the manufacturing cell is configured to feed input data (unique to the component of that component type for that manufacturing cell 210) into the predictive model 400 and execute the predictive model 400 to determine when that component (e.g., a gas nozzle) for that manufacturing cell 210 is to be serviced or replaced….; And where the component failure is associated with likelihood of the degradation as analyzed as part of claimed artificial intelligence model, as claimed predicted likelihood of at least one discontinuity or anomaly present within the component of the wielding equipment, in 0006: … The central controller is con­figured to collect weld data from the cell controller of each of the multiple manufacturing cells, via the communication network. The weld data is related to a sequence of welds generated by the welding equipment on a same type of part being manufactured in each of the multiple manufacturing cells, to form a set of aggregated weld data for the multiple manufacturing cells. The central controller is also config­ured to analyze the set of aggregated weld data to identify at least one weld of the sequence of welds that is experiencing degradation [claimed a method of predicting by an artificial intelligence model a likelihood of at least one discontinuity or anomaly being present within a joining] due to at least one component of the welding equipment being degraded… )
receiving, by a processor, a plurality of attributes corresponding to the joining; (Dan teaches, in 0006-0007: … The central controller is con­figured to collect weld data [i.e. receiving, by a processor, a plurality of attributes corresponding to the joining] from the cell controller of each of the multiple manufacturing cells, via the communication network. The weld data is related to a sequence of welds generated by the welding equipment on a same type of part being manufactured in each of the multiple manufacturing cells, to form a set of aggregated weld data for the multiple manufacturing cells. The central controller is also config­ured to analyze the set of aggregated weld data to identify at least one weld of the sequence of welds that is experiencing degradation [claimed a plurality of attributes corresponding to the joining] due to at least one component of the welding equipment being degraded… The cell controller of at least one manufacturing cell of the multiple manufacturing cells is configured to command the welding equipment to use the set of updated welding parameters to counter the degradation to delay having to perform maintenance on the welding equip­ment…  In accordance with one embodiment, the system also includes at least one sensor associated with at least one weld of the sequence of welds in each of the multiple manufacturing cells, respectively. The sensor is configured to sense at least one quality parameter associated with generating at least one weld and report at least one quality parameter, directly or indirectly, as the weld data to the respective cell controller…. The quality parameter may be related to, for example, at least one of a weld [i.e. a plurality of attributes corresponding to a joining]…; Examiner notes weld data attributes associated with a joining including elements in Dan [0006]: … The component of the welding equipment may include, for example, at least one of a contact tip, a gas nozzle, a wire conduit, a wire liner, an electrical cable, a wire drive roll, a tool fixture, a tool clamp, an air filter, or a robot joint. In one embodiment, the central controller is configured to commu­nicate an identity of at least one weld of the sequence of welds that is experiencing degradation, via the communica­tion network, to the cell controller of at least one manufac­turing cell of the multiple manufacturing cells. Furthermore, the cell controller of the manufacturing cell of the multiple manufacturing cells is configured to command a robot of the welding equipment of the manufacturing cell to point to the degraded weld in response to the identity [predicting by an artificial intelligence model a likelihood of at least one discontinuity or anomaly being present within a joining]…)
executing, by the processor, the artificial intelligence model to identify one or more attributes associated with  the at least one discontinuity or anomaly of the joining, wherein the artificial intelligence model was trained to predict the likelihood of the at least one discontinuity or anomaly of the joining based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly joinings; (Dan teaches in 0031-0033: ... In accordance with other embodiments, multiple sensors can be employed throughout the manufacturing cell to sense parameters asso­ciated with components. Such sensing can be accomplished during welding and/or after welding, in accordance with various embodiments. Sensor fusion or data fusion tech­niques may be employed, in accordance with some embodi­ments, to combine data from two or more sensors to generate cell data associated with a component…. The system is config­ured to take the operator inputs (as cell data) [i.e. wherein the artificial intelligence model was trained to predict the likelihood of the at least one discontinuity or anomaly of the joining based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly joinings] from across the installed base and use, for example, machine learning to train models [i.e. executing, by the processor, the artificial intelligence model to identify one or more attributes associated with  the at least one discontinuity or anomaly of the joining] to predict when components will need to be replaced or serviced. In FIG. 1, another sensor 63 is mounted near a workpiece 22 to observe a quality parameter of welds created on the workpiece 22. In accordance with one embodiment, the sensor 63 is configured to observe welds created on the workpiece 22  [i.e. wherein the artificial intelligence model was trained based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly]. For example, the sensor 63 may be a visual spectrum sensor (e.g., a camera), a radio­graphic sensor, a laser sensor, an electromagnetic sensor, an infrared sensor, a temperature sensor, a spectrometer sensor, or an ultrasonic sensor. The quality parameter [i.e. … a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly joinings] may be related to, for example, a weld position on the workpiece/part 22, a weld bead size, weld penetration, weld fusion, weld poros­ity, weld cracking, weld inclusion, a weld discontinuity, an arc plasma type, or an arc plasma temperature; And the historical/previous data are captured after welding, in 0048: … The cell data from each manufacturing cell is communicated to the central controller ( e.g., the central controller 220 or 320) to aggre­gate the cell data, per component type, and generate a predictive model per component type. Such sensing can be accomplished during welding and/or after welding [i.e. a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly joinings], in accor­dance with various embodiments….)
 and wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, and a lift value for each previous joining; (in 0033: In FIG. 1, another sensor 63 is mounted near a workpiece 22 to observe a quality parameter of welds created on the workpiece 22. In accordance with one embodiment, the sensor 63 is configured to observe welds created on the workpiece 22. For example, the sensor 63 may be a visual spectrum sensor (e.g., a camera), a radio­graphic sensor, a laser sensor, an electromagnetic sensor, an infrared sensor, a temperature sensor, a spectrometer sensor, or an ultrasonic sensor. The quality parameter may be related to, for example, a weld position [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least … a lift value for each previous joining;] on the workpiece/part 22, a weld bead size, weld penetration, weld fusion, weld poros­ity, weld cracking, weld inclusion, a weld discontinuity, an arc plasma type, or an arc plasma temperature…; And in 0048-0049: … The sensors shown in FIG. 8 are associated with the components (e.g., the components of FIG. 7) in the manufacturing cells. The sensors are configured to sense parameters associated with the operation, the performance, or the servicing of the components and report the param­eters, directly or indirectly (e.g., indirectly via a controller of a welding power source [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, …]), to the respective cell controller of the respective manufacturing cell as cell data. The cell data from each manufacturing cell is communicated to the central controller ( e.g., the central controller 220 or 320) to aggre­gate the cell data, per component type, and generate a predictive model per component type… For example, in accordance with one embodiment, sensed current and voltage [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, …] can be used to calculate the resistance and/or the inductance of an electrical cable (a component); And in 0062: …In accordance with one embodiment, the central controller is configured to generate the set of updated welding parameters based on the nature of the degradation of the weld(s) (e.g., an incorrect weld position on the workpiece/part, an unacceptable weld bead size, inadequate weld penetration, inadequate weld fusion, weld porosity, weld cracking, weld inclusion, a weld discontinuity, an undesired arc plasma type, or a low arc plasma temperature). The set of updated weld parameters may include at least one of a welding voltage, a welding current [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, …], an arc travel speed, a wire feed speed, a wire electrode stick out distance, and a welding waveform, for example.)
and presenting, by the processor, one or more attributes associated with at least one discontinuity or anomaly of the joining. (in 0063: At block 1040, the set of updated welding param­eters is communicated [i.e. and presenting, by the processor, one or more attributes associated with at least one discontinuity or anomaly of the joining] to the appropriate manufacturing cell(s) (e.g., communicated from the central controller 220 or 320 to a cell controller(s) of the appropriate manufactur­ing cell(s) 210 or 310 over the communication network 230 or 330). The welding equipment of the manufacturing cell(s) receiving [i.e. and presenting, by the processor, one or more attributes associated with at least one discontinuity or anomaly of the joining] the set of updated welding parameters are com­manded (e.g., by the cell controller of the appropriate manufacturing cell(s)) to use the set of updated welding parameters to counter the degradation of the identified weld(s)…)
Examiner notes Dan teaches the claimed processor for executing claimed functions in 0072-0074: Software modules are generally executed by pro­cessor 1214 alone or in combination with other processors… The modules implementing the functionality of certain embodiments may be stored by file storage subsystem 1226 in the storage subsystem 1224, or in other machines acces­sible by the processor(s) 1214… the description of the controller 1200 depicted in FIG. 12 is intended only as a specific example for purposes of illustrating some embodiments. Many other configurations of the controller 1200 are possible having more or fewer components than the controller depicted in FIG. 12.
While Dan teaches the use of a machine learning process to detect a likelihood of at least one discontinuity or anomaly being present within a joining due to component degradation using a predictive model and analysis of the data as the claimed artificial intelligence model as noted above. Examiner notes that one of ordinary skill in the art would recognize the claimed process/steps/method using an analysis process for identifying an anomaly/degradation and further using the predicted claimed likelihood to further predict component failure.  
Dan does not expressly disclose the analysis process and detecting joint quality as an artificial intelligence data processing model.
Sha does expressly teach the analysis process and detecting joint quality as an artificial intelligence data processing model. (Sha Abstract: In any welding process, the quality of joints is significantly affected by the bead geometry as well as the presence of weld-ing defects. One promising approach is to utilize the features of the welding signals such as voltage, current and sound to monitor and predict the quality of the welded joints. In this work, for gas metal arc welding, a regression modeling [executing … the artificial intelligence model to identify one or more attributes associated with  the at least one discontinuity or anomaly of the joining, wherein the artificial intelligence model was trained based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly] has been proposed to predict two main weld quality measures, namely, welding defects and bead shape factor…; Examiner noted that Regression is a supervised machine learning technique which is used to predict continuous values.)
Additionally Sha teaches monitored attributes corresponding joining including at least a voltage value, a current value, and a lift value for each previous joining; (Sha teaches in Table 1:

    PNG
    media_image1.png
    276
    1526
    media_image1.png
    Greyscale

Pg. 1713: Sec. Design of Experiments: The details of this technique and its diverse applica-tions are well documented in the related literature.22 In this study, voltage [at least a voltage value, a current value,], welding speed and wire feed rate are considered at four levels. The electrode-to-workpiece dis-tance [and a lift value for each previous joining] is set at three levels. Table 1 lists the input para-meters and their corresponding levels used in DOE plan. To establish the relationships between the character-istics of emitted weld signals and the quality of weld-ment, a set of 57 experiments were performed based on D-optimal design matrix… The statistical parameters of the output signals of each test are used as the vari-ables of regression models [claimed wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, and a lift value for each previous joining;].
The Sha and Dan references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing techniques using machine learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for using supervised artificial modeling techniques to identify joint degradation/anomaly as disclosed by Sha with the method of information retrieval and processing data in a manufacturing environment using machine learning algorithms as disclosed by Dan.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Sha and Dan in order to capture physical characteristics that impact the welding process and the presence or wielding defects (Sha, Abstract); Doing so will help minimize wielding defects based automation of developing machine learning model input parameters associated the quality of wielding joints (Sha, Abstract).

Regarding claim 5, the rejection of claim 1 is incorporated and Dan in combination with Sha further teaches the method of claim 1, further comprising: transmitting, by the processor, an instruction to a joining machine to modify its welding. (in 0062-0063: At block 1030, a set of updated welding parameters are generated (e.g., by a central controller 220 or 320) which is associated with generating the identified weld(s) deter­mined to be degraded. The intent of the updated welding parameters is to counter the degradation of the identified weld(s). In accordance with one embodiment, the central controller is configured to generate the set of updated welding parameters based on the nature of the degradation of the weld(s) (e.g., an incorrect weld position on the workpiece/part, an unacceptable weld bead size, inadequate weld penetration, inadequate weld fusion, weld porosity, weld cracking, weld inclusion, a weld discontinuity, an undesired arc plasma type, or a low arc plasma temperature). The set of updated weld parameters may include at least one of a welding voltage, a welding current, an arc travel speed, a wire feed speed, a wire electrode stick out distance, and a welding waveform, for example… At block 1040, the set of updated welding param­eters is col1ll1lunicated to the appropriate manufacturing cell(s) (e.g., communicated from the central controller 220 or 320 to a cell controller(s) of the appropriate manufactur­ing cell(s) 210 or 310 over the col1ll1lunication network 230 or 330). The welding equipment of the manufacturing cell(s) receiving the set of updated welding parameters are com­manded (e.g., by the cell controller of the appropriate manufacturing cell(s)) to use the set of updated welding parameters to counter the degradation of the identified weld(s) [i.e. further comprising: transmitting, by the processor, an instruction to a joining machine to modify its welding; Examiner notes transmitting instructions via controller]…)

Regarding claims 10 and 14, the limitations recite similar elements as those recited in claims 1 and 5 respectively; Thus, claims 10 and 14 are rejected under the same rationale as claims 1 and 5.
Additionally, regarding claim 10, Dan teaches a server comprising a processor and a non-transitory computer-readable medium containing instructions that when executed by the processor causes the processor to perform operations … (Dan teaches in 0037: FIG. 12 [a server comprising a processor and a non-transitory computer-readable medium containing instructions that when executed by the processor causes the processor to perform operations] (discussed later herein). The communication network 230 ( or 330) may be configured as, for example, a local area network, a wide area network, the internet, or some combination thereof and may include, for example, a server computer [server comprising a processor],…; And in 0068-0072: FIG. 12 illustrates an example embodiment of a controller 1200 ( e.g., a central controller 220 or 320 or a cell controller 76 used in the systems described herein). The controller 1200 includes at least one processor 1214 … Software modules are generally executed by pro­cessor [a server comprising a processor and a non-transitory computer-readable medium containing instructions that when executed by the processor causes the processor to perform operations] 1214 alone or in combination with other processors. Memory 1228 used in the storage subsystem can include a number of memories including a main random access memory (RAM) 1230 for storage of instructions and data during program execution and a read only memory (ROM) 1232 in which fixed instructions are stored... The modules implementing the functionality of certain embodiments may be stored by file storage subsystem 1226 in the storage subsystem 1224, or in other machines acces­sible by the processor(s) 1214.)

Regarding independent claim 19, the limitations are similar to claim 1 limitations.
Additionally, regarding claim 19,  Dan teaches: a joining machine;  (0005: One embodiment includes a system supporting predictive and preventative maintenance. The system includes multiple manufacturing cells [i.e. a joining machine] within a manufactur­ing environment. The multiple manufacturing cells are robotic manufacturing cells, in accordance with one embodi­ment. Each manufacturing cell of the multiple manufactur­ing cells includes a cell controller and at least one of welding equipment [i.e. a joining machine], cutting equipment, or additive manufacturing equipment. The system also includes a central controller and a communication network operatively connected to the central controller and the multiple manufacturing cells. The communication network is configured to support data com­munications between the central controller and the cell controller of each of the multiple manufacturing cells. The central controller is configured to collect cell data from the cell controller of each of the multiple manufacturing cells, via the communication network.)
and a processor in communication with the joining machine, the processor configured to: (Dan teaches the claimed processor for executing claimed functions in 0072-0074: Software modules are generally executed by pro­cessor 1214 [i.e. a processor in communication with the joining machine, the processor configured to:] alone or in combination with other processors… The modules implementing the functionality of certain embodiments may be stored by file storage subsystem 1226 in the storage subsystem 1224, or in other machines acces­sible by the processor(s) 1214… the description of the controller 1200 [i.e. a processor in communication with the joining machine] depicted in FIG. 12 is intended only as a specific example for purposes of illustrating some embodiments. Many other configurations of the controller 1200 are possible having more or fewer components than the controller depicted in FIG. 12.)

Alternatively, claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US Pub. No. 2019/0163172, hereinafter ‘Dan’) in view of Zhang et al. (NPL: “Adaptive Intelligent Welding Manufacturing”, hereinafter ‘Zhang’).

Regarding independent claim 1 limitations, Dan teaches: a method of predicting by an artificial intelligence model a likelihood of at least one discontinuity or anomaly being present within a joining, comprising: (Dan teaches claimed artificial intelligence model as the predictive model depicted in Fig. 4, in 0042: FIG. 4 illustrates one embodiment of a central controller 220 communicating a predictive model 400 for a component type (e.g., a contact tip) to a manufacturing cell 210. In accordance with one embodiment, the cell controller of the manufacturing cell is configured to feed input data (unique to the component of that component type for that manufacturing cell 210) into the predictive model 400 and execute the predictive model 400 to determine when that component (e.g., a gas nozzle) for that manufacturing cell 210 is to be serviced or replaced….; And where the component failure is associated with likelihood of the degradation as analyzed as part of claimed artificial intelligence model, as claimed predicted likelihood of at least one discontinuity or anomaly present within the component of the wielding equipment, in 0006: … The central controller is con­figured to collect weld data from the cell controller of each of the multiple manufacturing cells, via the communication network. The weld data is related to a sequence of welds generated by the welding equipment on a same type of part being manufactured in each of the multiple manufacturing cells, to form a set of aggregated weld data for the multiple manufacturing cells. The central controller is also config­ured to analyze the set of aggregated weld data to identify at least one weld of the sequence of welds that is experiencing degradation [claimed a method of predicting by an artificial intelligence model a likelihood of at least one discontinuity or anomaly being present within a joining] due to at least one component of the welding equipment being degraded… )
receiving, by a processor, a plurality of attributes corresponding to the joining; (Dan teaches, in 0006-0007: … The central controller is con­figured to collect weld data [i.e. receiving, by a processor, a plurality of attributes corresponding to the joining] from the cell controller of each of the multiple manufacturing cells, via the communication network. The weld data is related to a sequence of welds generated by the welding equipment on a same type of part being manufactured in each of the multiple manufacturing cells, to form a set of aggregated weld data for the multiple manufacturing cells. The central controller is also config­ured to analyze the set of aggregated weld data to identify at least one weld of the sequence of welds that is experiencing degradation [claimed a plurality of attributes corresponding to the joining] due to at least one component of the welding equipment being degraded… The cell controller of at least one manufacturing cell of the multiple manufacturing cells is configured to command the welding equipment to use the set of updated welding parameters to counter the degradation to delay having to perform maintenance on the welding equip­ment…  In accordance with one embodiment, the system also includes at least one sensor associated with at least one weld of the sequence of welds in each of the multiple manufacturing cells, respectively. The sensor is configured to sense at least one quality parameter associated with generating at least one weld and report at least one quality parameter, directly or indirectly, as the weld data to the respective cell controller…. The quality parameter may be related to, for example, at least one of a weld [i.e. a plurality of attributes corresponding to a joining]…; Examiner notes weld data attributes associated with a joining including elements in Dan [0006]: … The component of the welding equipment may include, for example, at least one of a contact tip, a gas nozzle, a wire conduit, a wire liner, an electrical cable, a wire drive roll, a tool fixture, a tool clamp, an air filter, or a robot joint. In one embodiment, the central controller is configured to commu­nicate an identity of at least one weld of the sequence of welds that is experiencing degradation, via the communica­tion network, to the cell controller of at least one manufac­turing cell of the multiple manufacturing cells. Furthermore, the cell controller of the manufacturing cell of the multiple manufacturing cells is configured to command a robot of the welding equipment of the manufacturing cell to point to the degraded weld in response to the identity [predicting by an artificial intelligence model a likelihood of at least one discontinuity or anomaly being present within a joining]…)
executing, by the processor, the artificial intelligence model to identify one or more attributes associated with  the at least one discontinuity or anomaly of the joining, wherein the artificial intelligence model was trained to predict the likelihood of the at least one discontinuity or anomaly of the joining based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly joinings; (Dan teaches in 0031-0033: ... In accordance with other embodiments, multiple sensors can be employed throughout the manufacturing cell to sense parameters asso­ciated with components. Such sensing can be accomplished during welding and/or after welding, in accordance with various embodiments. Sensor fusion or data fusion tech­niques may be employed, in accordance with some embodi­ments, to combine data from two or more sensors to generate cell data associated with a component…. The system is config­ured to take the operator inputs (as cell data) [i.e. wherein the artificial intelligence model was trained to predict the likelihood of the at least one discontinuity or anomaly of the joining based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly joinings] from across the installed base and use, for example, machine learning to train models [i.e. executing, by the processor, the artificial intelligence model to identify one or more attributes associated with  the at least one discontinuity or anomaly of the joining] to predict when components will need to be replaced or serviced. In FIG. 1, another sensor 63 is mounted near a workpiece 22 to observe a quality parameter of welds created on the workpiece 22. In accordance with one embodiment, the sensor 63 is configured to observe welds created on the workpiece 22  [i.e. wherein the artificial intelligence model was trained based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly]. For example, the sensor 63 may be a visual spectrum sensor (e.g., a camera), a radio­graphic sensor, a laser sensor, an electromagnetic sensor, an infrared sensor, a temperature sensor, a spectrometer sensor, or an ultrasonic sensor. The quality parameter [i.e. … a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly joinings] may be related to, for example, a weld position on the workpiece/part 22, a weld bead size, weld penetration, weld fusion, weld poros­ity, weld cracking, weld inclusion, a weld discontinuity, an arc plasma type, or an arc plasma temperature; And the historical/previous data are captured after welding, in 0048: … The cell data from each manufacturing cell is communicated to the central controller ( e.g., the central controller 220 or 320) to aggre­gate the cell data, per component type, and generate a predictive model per component type. Such sensing can be accomplished during welding and/or after welding [i.e. a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly joinings], in accor­dance with various embodiments….)
 and wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, and a lift value for each previous joining; (in 0033: In FIG. 1, another sensor 63 is mounted near a workpiece 22 to observe a quality parameter of welds created on the workpiece 22. In accordance with one embodiment, the sensor 63 is configured to observe welds created on the workpiece 22. For example, the sensor 63 may be a visual spectrum sensor (e.g., a camera), a radio­graphic sensor, a laser sensor, an electromagnetic sensor, an infrared sensor, a temperature sensor, a spectrometer sensor, or an ultrasonic sensor. The quality parameter may be related to, for example, a weld position [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least … a lift value for each previous joining;] on the workpiece/part 22, a weld bead size, weld penetration, weld fusion, weld poros­ity, weld cracking, weld inclusion, a weld discontinuity, an arc plasma type, or an arc plasma temperature…; And in 0048-0049: … The sensors shown in FIG. 8 are associated with the components (e.g., the components of FIG. 7) in the manufacturing cells. The sensors are configured to sense parameters associated with the operation, the performance, or the servicing of the components and report the param­eters, directly or indirectly (e.g., indirectly via a controller of a welding power source [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, …]), to the respective cell controller of the respective manufacturing cell as cell data. The cell data from each manufacturing cell is communicated to the central controller ( e.g., the central controller 220 or 320) to aggre­gate the cell data, per component type, and generate a predictive model per component type… For example, in accordance with one embodiment, sensed current and voltage [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, …] can be used to calculate the resistance and/or the inductance of an electrical cable (a component); And in 0062: …In accordance with one embodiment, the central controller is configured to generate the set of updated welding parameters based on the nature of the degradation of the weld(s) (e.g., an incorrect weld position on the workpiece/part, an unacceptable weld bead size, inadequate weld penetration, inadequate weld fusion, weld porosity, weld cracking, weld inclusion, a weld discontinuity, an undesired arc plasma type, or a low arc plasma temperature). The set of updated weld parameters may include at least one of a welding voltage, a welding current [i.e. wherein the plurality of attributes corresponding to previous joinings comprises at least a voltage value, a current value, …], an arc travel speed, a wire feed speed, a wire electrode stick out distance, and a welding waveform, for example.)
and presenting, by the processor, one or more attributes associated with at least one discontinuity or anomaly of the joining. (in 0063: At block 1040, the set of updated welding param­eters is communicated [i.e. and presenting, by the processor, one or more attributes associated with at least one discontinuity or anomaly of the joining] to the appropriate manufacturing cell(s) (e.g., communicated from the central controller 220 or 320 to a cell controller(s) of the appropriate manufactur­ing cell(s) 210 or 310 over the communication network 230 or 330). The welding equipment of the manufacturing cell(s) receiving [i.e. and presenting, by the processor, one or more attributes associated with at least one discontinuity or anomaly of the joining] the set of updated welding parameters are com­manded (e.g., by the cell controller of the appropriate manufacturing cell(s)) to use the set of updated welding parameters to counter the degradation of the identified weld(s)…)
Examiner notes Dan teaches the claimed processor for executing claimed functions in 0072-0074: Software modules are generally executed by pro­cessor 1214 alone or in combination with other processors… The modules implementing the functionality of certain embodiments may be stored by file storage subsystem 1226 in the storage subsystem 1224, or in other machines acces­sible by the processor(s) 1214… the description of the controller 1200 depicted in FIG. 12 is intended only as a specific example for purposes of illustrating some embodiments. Many other configurations of the controller 1200 are possible having more or fewer components than the controller depicted in FIG. 12.
While Dan teaches the use of a machine learning process to detect a likelihood of at least one discontinuity or anomaly being present within a joining due to component degradation using a predictive model and analysis of the data as the claimed artificial intelligence model as noted above. Examiner notes that one of ordinary skill in the art would recognize the claimed process/steps/method using an analysis process for identifying an anomaly/degradation and further using the predicted claimed likelihood to further predict component failure.  
Dan does not expressly disclose the analysis process and detecting joint quality as an artificial intelligence data processing model.
Zhang does expressly teach the analysis process and detecting joint quality as an artificial intelligence data processing model. (Zhang Pg. 75-s; Sec. Welding Defect Detection: Welding defect detection is another area where machine learning [executing…, the artificial intelligence model to identify one or more attributes associated with  the at least one discontinuity or anomaly of the joining, wherein the artificial intelligence model was trained to predict the likelihood of the at least one discontinuity or anomaly of the joining based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly joinings;] is widely used… The plasma spec-tra of GTAW is collected and preprocessed using PCA such that the data dimension is reduced, and the reductant infor-mation is eliminated. Then principle information reserved is used to train an ANN [executing, by the processor, the artificial intelligence model to identify one or more attributes associated with  the at least one discontinuity or anomaly of the joining, wherein the artificial intelligence model was trained to predict the likelihood of the at least one discontinuity or anomaly of the joining based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly joinings], which has the nonlinear analysis abili-ty to classify the welding defects...; And as depicted in Fig. 11:

    PNG
    media_image2.png
    580
    982
    media_image2.png
    Greyscale

Additionally Sha teaches monitored attributes corresponding joining including at least a voltage value, a current value, and a lift value for each previous joining; (Zhang teaches in Pg. 64-s-65-s:Sec: Issues and Challenges:   We use Fig. 1 as a relatively simple application example to illustrate and explain the issues and key elements related to adaptive intelligent robotic welding manufacturing… During welding, the gas tungsten arc (GTA) is applied as the energy/heat source to melt the two members (left and right) of the base metals equally and symmetrically such that the solidified metal forms a weld as the dashed area that can be characterized by the two widths of the weld (wu , wb) for the major requirements on the fu-sion of the joint.   The design of the optimal welding procedure has speci-fied 1) the nominal/desired position of the tungsten in rela-tion to the joint [a lift value for each previous joining] and its travel speed along the weld axis, which is perpendicular to the cross section shown in Fig. 1, and 2) the current  [at least a voltage value, a current value,]of the GTA…. In this example, the most critical parameter in determining the weld is the heat input (Ref. 3), the energy imposed into the base metals per unit length along the weld axis whose cross section is characterized by the gap δ  between the two base metals [a lift value for each previous joining]. It equals the power of the arc divided by the trav-el speed. The power [at least a voltage value, a current value,] is the product of the current supplied into the arc with the voltage of the arc. When the current and shielding gas are given, the arc voltage is determined by the position of the tungsten above the base metals [a lift value for each previous joining] or the arc length [a lift value for each previous joining], which is loosely defined as the length of the arc established between the tungsten and the workpiece.
The Zhang and Dan references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing techniques using machine learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for using neural network modeling techniques to identify joint degradation/anomaly as disclosed by Zhang with the method of information retrieval and processing data in a manufacturing environment using machine learning algorithms as disclosed by Dan.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Zhang and Dan in order to capture physical characteristics that impact the welding process and the presence or wielding defects (Zhang, Abstract); Doing so will help develop adaptive, automated and robotic welding systems that have the ability to sense the welding process, extract needed information from signals from the sensors, predict the responses of the welding process to the adjustments on welding parameters, and optimizing the adjustments (Zhang, Abstract).

Regarding claim 10, the limitations recite similar elements as those recited in claim 1 respectively; Thus, claim 10  is rejected under the same rationale as claims 1.
Additionally, regarding claim 10, Dan teaches a server comprising a processor and a non-transitory computer-readable medium containing instructions that when executed by the processor causes the processor to perform operations … (Dan teaches in 0037: FIG. 12 [a server comprising a processor and a non-transitory computer-readable medium containing instructions that when executed by the processor causes the processor to perform operations] (discussed later herein). The communication network 230 ( or 330) may be configured as, for example, a local area network, a wide area network, the internet, or some combination thereof and may include, for example, a server computer [server comprising a processor],…; And in 0068-0072: FIG. 12 illustrates an example embodiment of a controller 1200 ( e.g., a central controller 220 or 320 or a cell controller 76 used in the systems described herein). The controller 1200 includes at least one processor 1214 … Software modules are generally executed by pro­cessor [a server comprising a processor and a non-transitory computer-readable medium containing instructions that when executed by the processor causes the processor to perform operations] 1214 alone or in combination with other processors. Memory 1228 used in the storage subsystem can include a number of memories including a main random access memory (RAM) 1230 for storage of instructions and data during program execution and a read only memory (ROM) 1232 in which fixed instructions are stored... The modules implementing the functionality of certain embodiments may be stored by file storage subsystem 1226 in the storage subsystem 1224, or in other machines acces­sible by the processor(s) 1214.)

Regarding independent claim 19, the limitations are similar to claim 1 limitations.
Additionally, regarding claim 19,  Dan teaches: a joining machine;  (0005: One embodiment includes a system supporting predictive and preventative maintenance. The system includes multiple manufacturing cells [i.e. a joining machine] within a manufactur­ing environment. The multiple manufacturing cells are robotic manufacturing cells, in accordance with one embodi­ment. Each manufacturing cell of the multiple manufactur­ing cells includes a cell controller and at least one of welding equipment [i.e. a joining machine], cutting equipment, or additive manufacturing equipment. The system also includes a central controller and a communication network operatively connected to the central controller and the multiple manufacturing cells. The communication network is configured to support data com­munications between the central controller and the cell controller of each of the multiple manufacturing cells. The central controller is configured to collect cell data from the cell controller of each of the multiple manufacturing cells, via the communication network.)
and a processor in communication with the joining machine, the processor configured to: (Dan teaches the claimed processor for executing claimed functions in 0072-0074: Software modules are generally executed by pro­cessor 1214 [i.e. a processor in communication with the joining machine, the processor configured to:] alone or in combination with other processors… The modules implementing the functionality of certain embodiments may be stored by file storage subsystem 1226 in the storage subsystem 1224, or in other machines acces­sible by the processor(s) 1214… the description of the controller 1200 [i.e. a processor in communication with the joining machine] depicted in FIG. 12 is intended only as a specific example for purposes of illustrating some embodiments. Many other configurations of the controller 1200 are possible having more or fewer components than the controller depicted in FIG. 12.)

Claims 2 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US Pub. No. 2019/0163172, hereinafter ‘Dan’) in view of Shahabi et al. (NPL: “Regression modeling of welded joint quality in gas metal arc welding process using acoustic and electrical signals”, hereinafter ‘Sha’ and in further view of Albrecht et al. (US Pub. No. 2017/0036288, hereinafter ‘Al’).

Regarding claim 2, the rejection of claim 1 is incorporated and Dan in combination with Sha further teaches the method of claim 1, wherein the plurality of attributes corresponding to previous joinings further comprise at least one of metal sheet compositional attributes, metal sheet geometric attributes, stud compositional attributes, or stud geometric attributes. (Dan teaches in 0067: For example, a sensor for sensing a quality param­eter of a weld may be a visual spectrum sensor (e.g., a camera) 1110, a radiographic sensor 1120, a laser sensor 1130, an electromagnetic sensor 1140, an infrared sensor 1150, a temperature sensor 1160, a spectrometer sensor 1170, or an ultrasonic sensor 1180. Other types of sensors are possible as well, in accordance with other embodiments. A quality parameter may be related to, for example, a weld position on the workpiece/part, …)
While Dan teaches the use of sensors to capture attributes associated with welding a workpiece/part as noted above; Dan does not expressly teaches the attributes comprising elements claimed in claim 2 limitation: the plurality of attributes corresponding to … joinings further comprise at least one of metal sheet compositional attributes, metal sheet geometric attributes, stud compositional attributes, or stud geometric attributes. 
Sha does expressly teach the attributes comprising elements claimed in claim 2 limitation: the plurality of attributes corresponding to … joinings further comprise at least one of metal sheet compositional attributes, metal sheet geometric attributes, stud compositional attributes, or stud geometric attributes. (Sha in Pg. 1712; 2nd Col.: … The model is proficient to establish the relationships between the GMAW process parameters, workpiece material chemistry [claimed the plurality of attributes corresponding to … joinings further comprise at least one of metal sheet compositional attributes …], temporal evolution and the spatial distribution of as-welded material microstructure and properties. … )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Dan and Sha for the same reasons disclosed above.

Al does teach the attributes comprising elements claimed in claim 2 limitation: the plurality of attributes corresponding to … joinings further comprise at least one of metal sheet compositional attributes, metal sheet geometric attributes, stud compositional attributes, or stud geometric attributes. (Al teaches in 0049: The user may specify the type of workpiece mate­rial(s) via a drop down menu 56 . Thus, the GUI 50 may be programmed to present a list of material types [i.e. the plurality of attributes corresponding to … joinings further comprise at least one of metal sheet compositional attributes …], such as various alloys, grades, and types of metals…  As an example, FIG. 2 illustrates the selection of a 309 Stainless Steel workpiece material. Similarly, the GUI 50 permits the user to select a thickness [metal sheet geometric attributes] of the workpiece(s). For example, the GUI 50 may display in a drop down menu 58, a number of preferred or common material thickness options for the material type selected in the drop down menu 56. When the operator selects a workpiece material and thickness, the weld depiction window 54 of the joint can be automatically updated to reflect the chosen characteristics.)
	
The Al, Sha, and Dan references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing techniques using machine learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for capturing physical characteristics of the workpiece associated with the welding attribute data as disclosed by Al with the method of information retrieval and processing data in a manufacturing environment using machine learning algorithms as collectively disclosed by Dan and Sha.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Al, Sha, and Dan in order to capture physical characteristics that impact the welding process (Al, 0005); Doing so will help capture the physical characteristic associated with the workpieces for automated information processing for modeling the weld process (Al, 0005).

Regarding claim 11, the limitations recite similar elements as those recited in claim 2; Thus, 11 is rejected under the same rationale as claim 2.
	
	
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US Pub. No. 2019/0163172, hereinafter ‘Dan’) in view of Zhang et al. (NPL: “Adaptive Intelligent Welding Manufacturing”, hereinafter ‘Zhang’) and in further view of Kitchen et al. (US Pub. No. 2021/0318673, hereinafter ‘Kit’).

	
Regarding claim 4, the rejection of claim 1 is incorporated and Dan further teaches the method of claim 1, wherein the artificial intelligence model calculates a depth and a type associated with each discontinuity or anomaly. (Dan teaches the machine learning model as claimed artificial learning model, in 0045: In accordance with various embodiments, the machine learning employed by the central controller 220 (or 320) may include, for example, a supervised learning approach, an unsupervised learning approach, or a reinforce­ment learning approach to train or generate a predictive model  [i.e. wherein the artificial intelligence model…]. Learning approaches may include, for example, one or more [i.e. wherein the artificial intelligence model calculates a depth and a type associated with each discontinuity or anomaly] of a linear regression technique, a logistic regression technique, a decision tree technique, a K-Nearest Neighbor technique, a K-means technique, an evolutionary algorithm technique (e.g., a genetic algorithm technique), a Gradient Boosting technique, or an AdaBoost technique. Other learn­ing approaches are possible as well, in accordance with other embodiments. In accordance with various embodiments, the central controller 220 (or 320) may employ a support vector machine, a tensor processing unit [i.e. wherein the artificial intelligence model calculates a depth and a type associated with each discontinuity or anomaly], a graphics processing unit, an artificial neural network [i.e. wherein the artificial intelligence model calculates a depth and a type associated with each discontinuity or anomaly], a Bayesian network, or a learning classifier system, for example, to support one or more of the learning approaches.; And in 0059-0062: FIG. 10 illustrates a flow chart of one embodiment of a method 1000 allowing maintenance to be delayed within a manufacturing environment…The weld data is related to a sequence of welds generated by welding equipment of the manufacturing cells on a same type [i.e. wherein the artificial intelligence model calculates … a type associated with each discontinuity or anomaly] of part being manufac­tured in each of the manufacturing cells. For example, the weld data may include data captured by sensors that is related to a weld position on the workpiece/part [i.e. wherein the artificial intelligence model calculates… associated with each discontinuity or anomaly], a weld bead size, weld penetration [i.e. wherein the artificial intelligence model calculates a depth … associated with each discontinuity or anomaly], weld fusion, weld porosity, weld cracking, weld inclusion, a weld discontinuity, an arc plasma type [i.e. wherein the artificial intelligence model calculates … and a type associated with each discontinuity or anomaly], or an arc plasma temperature… In many instances, it may be assumed that the degradation of a weld is due to a component being degraded and, therefore, in need of maintenance (as opposed to being due, for example, to a bad process) since weld data from across the multiple manufacturing cells is being collected and analyzed…)
	While Dan teaches the use of a tensor processing unit and neural network for use in learning to train and generate a predictive model for detective a type as degradation; and Zhang teaches the analysis of monitored welding data using neural network models. While the tensor is consider a use of the depth as claimed Dan and Zhang do not expressly disclose the use of tensors as elements for associating a depth with the predictive event.  
	Kit does expressly teach the use of tensors as elements for associating a depth with the predictive event. (in 0070-0072: Some implementations use machine learning or deep learning (e.g., Tensorflow/Keras) to learn and interpret weld imagery data capture. In some implementations, algo­rithm converts weld sequence images to data arrays. Some implementations integrate weld parameter data. Some implementations use convolutional neural network algo­rithm (e.g., Tensorflow, Keras, or similar open source machine learning platform) to processes weld imagery data… For example, a machine learning algorithm predicts welding error to exceed a threshold probability of error (e.g., 10%), and corresponding weld signals are flagged as anomalies…. In some implementations, a 2-D or a 3-D digital data model of a weld digital twin is annotated for quality examination, in advance of ex-situ visual or instrument inspection of the weld. Some implementations facilitate inspection by flagging regions of interest… digital twin is annotated with quality assessments, such as size, shape, extent, depth, and type of weld defects for virtual inspection.; And in 0082: For image sensing, some implementations use a high speed optical camera (e.g., a 200 FPS camera) to capture and infer electrode spatter, weld pool changes, arc patterns, and/or a 1080p camcorder with laser light for profiling weld depth  [i.e. wherein the artificial intelligence model calculates a depth and a type associated with each discontinuity or anomaly], and weld evolution patterns. Some implementations utilize high-speed infrared camera (e.g., a 1000 FPS camera) to observe weld process.)
The Kit, Zhang, and Dan references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing techniques using machine learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for using machine learning model that calculates image of associated attributes of a welding process for anomaly detection as disclosed by Kit with the method of information retrieval and processing data in a manufacturing environment using machine learning algorithms as collectively disclosed by Zhang and Dan.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Kit, Zhang, and Dan in order to generates a multi-dimensional data input based on the plurality of sequenced images and/or one or more weld process control parameters using artificial intelligence model, (Kit, Abstract & 0007); Doing so will help allow images of a welding process in progress to be captured in a trained computer vision and machine/deep learning algo­rithms, to produce dimensionally-accurate visualization and defect characterization (Kit, 0006-0007).

Regarding claim 13, the limitations recite similar elements as those recited in claim 4; Thus, 13 is rejected under the same rationale as claim 4.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US Pub. No. 2019/0163172, hereinafter ‘Dan’) in view of Shahabi et al. (NPL: “Regression modeling of welded joint quality in gas metal arc welding process using acoustic and electrical signals”, hereinafter ‘Sha’) and in further view of Hsu et al. (US Pub. No. 2017/0032281, hereinafter ‘H’).

Regarding claim 6, the rejection of claim 1 is incorporated and Dan in combination with Sha further teaches the method of claim 1, wherein the joining is a … welding. (Dan teaches in observing welding data, in 0006: … The central controller is con­figured to collect weld data  from the cell controller of each of the multiple manufacturing cells, via the communication network. The weld data is related to a sequence of welds generated by the welding [i.e. wherein the joining is a … welding] equipment on a same type of part being manufactured in each of the multiple manufacturing cells, to form a set of aggregated weld data for the multiple manufacturing cells…)
Dan and Sha do not expressly recite the welding data wherein the joining is a stud welding.
H does tech the welding data wherein the joining is a stud welding. (H teaches in 0069: The welding system 200 of FIG. 2 may be config­ured to cut material (e.g., as a plasma cutter) or form a solder or brazed joint, form a weld (e.g., weld joint 212) between two components in a weldment by any known welding technique, including flame welding techniques (such as oxy-fuel welding) and electric welding techniques (such as shielded metal arc welding (SMAW), more commonly known as stick welding), metal inert gas welding (MIG), flux cored arc welding (FCAW) tungsten inert gas welding (TIG), laser welding or cladding or additive manufacturing, sub-arc welding (SAW), stud welding [i.e. wherein the joining is a stud welding],…)
The H , Sha, and Dan references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing techniques using machine learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for monitoring weld connections including stud welding as disclosed by H with the method of information retrieval and processing data in a manufacturing environment using machine learning algorithms as collectively disclosed by Sha and Dan.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of H, Sha, and Dan in order to develop an analytics computing platform that uses a weld production knowledge machine learning algorithm to ana­lyze the welding data vis-a-vis the weld data store to identify a defect in said weld, (H, Abstract); Doing so will help improve weld production knowledge system and method that can automatically and adaptively learn the relationship between the welding process behavior, quality output, and equipment reliability of actual welding operations (H, 0007).

Regarding claim 15 , the limitations recite similar elements as those recited in claim 6; Thus, 15 is rejected under the same rationale as claim 6.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US Pub. No. 2019/0163172, hereinafter ‘Dan’) in view of Shahabi et al. (NPL: “Regression modeling of welded joint quality in gas metal arc welding process using acoustic and electrical signals”, hereinafter ‘Sha’) in further view of Takeda et al. (US Pub. No. 2011/0097595, hereinafter ‘Tak’).

Regarding claim 7, the rejection of claim 1 is incorporated and Dan further teaches the method of claim 1, wherein the joining is performed via a rivet welding method. (Dan teaches in observing welding data, in 0006: … The central controller is con­figured to collect weld data  from the cell controller of each of the multiple manufacturing cells, via the communication network. The weld data is related to a sequence of welds generated by the welding [i.e. wherein the joining is performed via a … welding method] equipment on a same type of part being manufactured in each of the multiple manufacturing cells, to form a set of aggregated weld data for the multiple manufacturing cells…)
Dan and Sha do not expressly recite the welding data wherein the joining is performed via a rivet welding method.
Tak does tech the welding data wherein the joining is performed via a rivet welding method. (Tak teaches in 0007: Reflecting such a situation, previously, for joining of these joined bodies of dissimilar metals joined body of different kinds of metal members), not only welding, but also joining using such as a bolt and a rivet jointly [i.e. wherein the joining is performed via a rivet welding method],…)
The Tak, Sha, and Dan references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing welding processes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for processing weld connections including rivet welding method as disclosed by Tak with the method of information retrieval and processing data in a manufacturing environment using machine learning algorithms as collectively disclosed by Sha and Dan.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Tak, Sha and Dan in order to join dissimilar metals using a rivet welding method, (Tak, 0007); Doing so will help  joints exhibit high joint strength (Tak, 0006-0007).

Regarding claim 16 , the limitations recite similar elements as those recited in claim 7; Thus, 16 is rejected under the same rationale as claim 7.


Claims 8-9, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US Pub. No. 2019/0163172, hereinafter ‘Dan’) in view of Shahabi et al. (NPL: “Regression modeling of welded joint quality in gas metal arc welding process using acoustic and electrical signals”, hereinafter ‘Sha’) and in further view of Burkhardt et al. (US Pub. No. 2021/0142467, hereinafter ‘Burk’).

Regarding claim 8, the rejection of claim 1 is incorporated and Dan in combination with Sha further teaches the method of claim 1, further comprising: executing, by the processor, a second artificial intelligence model that receives an input of the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model and generates an action associated with the at least one discontinuity or anomaly, wherein the second artificial intelligence model was trained based on one or more attributes associated with at least one discontinuity or anomaly corresponding to previous joinings and one or more corresponding actions; (Dan teaches in 0031-0033: ... In accordance with other embodiments, multiple sensors can be employed throughout the manufacturing cell to sense parameters asso­ciated with components. Such sensing can be accomplished during welding and/or after welding, in accordance with various embodiments. Sensor fusion or data fusion tech­niques may be employed, in accordance with some embodi­ments, to combine data from two or more sensors to generate cell data associated with a component…. The system is config­ured to take the operator inputs (as cell data) [i.e. … wherein the second artificial intelligence model was trained based on one or more attributes associated with at least one discontinuity or anomaly corresponding to previous joinings and one or more corresponding actions;] from across the installed base and use, for example, machine learning to train models [i.e. executing, by the processor, a second artificial intelligence model that receives an input of the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model,…; Examiner notes that the plurality includes a second model] to predict  [i.e. and generates an action associated with the at least one discontinuity or anomaly] when components will need to be replaced or serviced. In FIG. 1, another sensor 63 is mounted near a workpiece 22 to observe a quality parameter of welds created on the workpiece 22. In accordance with one embodiment, the sensor 63 is configured to observe welds created on the workpiece 22. For example, the sensor 63 may be a visual spectrum sensor (e.g., a camera), a radio­graphic sensor, a laser sensor, an electromagnetic sensor, an infrared sensor, a temperature sensor, a spectrometer sensor, or an ultrasonic sensor. The quality parameter [i.e. wherein the second artificial intelligence model was trained based on one or more attributes associated with at least one discontinuity or anomaly corresponding to previous joinings ….]  may be related to, for example, a weld position on the workpiece/part 22, a weld bead size, weld penetration, weld fusion, weld poros­ity, weld cracking, weld inclusion, a weld discontinuity, an arc plasma type, or an arc plasma temperature; And the historical/previous data are captured after welding, in 0048: … The cell data from each manufacturing cell is communicated to the central controller ( e.g., the central controller 220 or 320) to aggre­gate the cell data, per component type, and generate a predictive model per component type. Such sensing can be accomplished during welding [i.e. one or more corresponding actions] and/or after welding [i.e. wherein the second artificial intelligence model was trained based on one or more attributes associated with at least one discontinuity or anomaly corresponding to previous joinings ….], in accor­dance with various embodiments….)
and presenting, by the processor, for display at least one of: the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model; or the action generated by the second artificial intelligence model. (in 0063: At block 1040, the set of updated welding param­eters is communicated [i.e. and presenting, by the processor, one or more attributes associated with at least one discontinuity or anomaly of the joining] to the appropriate manufacturing cell(s) (e.g., communicated from the central controller 220 or 320 to a cell controller(s) of the appropriate manufactur­ing cell(s) 210 or 310 over the communication network 230 or 330). The welding equipment of the manufacturing cell(s) receiving [i.e. and presenting, by the processor, for display at least one of: the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model] the set of updated welding parameters are com­manded (e.g., by the cell controller of the appropriate manufacturing cell(s)) to use the set of updated welding parameters to counter the degradation of the identified weld(s)…)
Examiner notes Dan teaches the claimed processor for executing claimed functions in 0072-0074: Software modules are generally executed by pro­cessor 1214 alone or in combination with other processors… The modules implementing the functionality of certain embodiments may be stored by file storage subsystem 1226 in the storage subsystem 1224, or in other machines acces­sible by the processor(s) 1214… the description of the controller 1200 depicted in FIG. 12 is intended only as a specific example for purposes of illustrating some embodiments. Many other configurations of the controller 1200 are possible having more or fewer components than the controller depicted in FIG. 12.
While Dan teaches the use of a plurality of models for analyzing the welding manufacturing process and discuss the use of a model for performing all the tasks, as noted above. Dan does not expressly teach using the plurality to perform the claimed elements.  Burk does expressly teach  teaches using the plurality to perform the claimed elements: a second artificial intelligence model that receives an input of the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model and generates an action associated with the at least one discontinuity or anomaly, wherein the second artificial intelligence model was trained based on one or more attributes associated with at least one discontinuity or anomaly corresponding to previous joinings and one or more corresponding actions; and presenting, by the processor, for display at least one of: the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model; or the action generated by the second artificial intelligence model. (Burk teaches in 0004-0007: In certain example embodiments, a computer sys­tem is provided for creating samples for training [i.e. … a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly] purposes that uses techniques that imitate how anomalies are found in the real world... In certain example embodiments, a computer system is provided to learn [i.e. wherein the second artificial intelligence model was trained based on one or more attributes associated with at least one discontinuity or anomaly corresponding to previous joinings and one or more corresponding action] and detect defects in images of physical objects, such as welded metallic plates. This is accomplished by generating a large number of data samples  [i.e. … a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly] ( e.g., images) that include defects or anomalies.... In certain example embodiments, the computer system is con­figured as an automated welding defect detection [i.e. anomaly of the joining] system that builds machine-learned (e.g., Deep Leaming) models [i.e. a second artificial intelligence model that receives an input of the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model and generates an action associated with the at least one discontinuity or anomaly,…] on millions of generated realistic (or near-realistic) image samples of welded metallic plate images. This allows the system (i.e. the built models) to learn the intricacies of real-world welding defects [i.e. wherein the second artificial intelligence model was trained based on one or more attributes associated with at least one discontinuity or anomaly corresponding to previous joinings] in variety of manufacturing scenarios [i.e. one or more corresponding actions] in which welding is used [i.e. wherein the artificial intelligence model was trained based on a plurality of attributes corresponding to previous joinings having at least one discontinuity or anomaly]… Second, building deep learning models to learn defect patterns from the training data and then continuously make predictions on real-time data incom­ing from sensors (e.g., images captured via camera sensors). Third, retraining [i.e. and presenting, by the processor, for display at least one of: the one or more attributes associated with at least one discontinuity or anomaly generated by the artificial intelligence model] the models with actual images from a production environment. Fourth, alerting users in a manu­facturing plant (e.g., through a connected IoT platform) concerning detected defects in a manufacturing process [i.e. the action generated by the second artificial intelligence model]  to thereby help prompt taking corrective action in real-time.)
The Burk, Sha, and Dan references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing techniques using machine learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for modeling a welding process using machine learning algorithms as disclosed by Burk with the method of information retrieval and processing data in a manufacturing environment using machine learning algorithms as collectively disclosed by Sha and Dan.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Burk, Sha, and Dan in order to generates data related to a manufacturing process and using them to train neural networks (Burk, 0001); Doing so will help allow ‘for developing deep learning models on gen­erated images and thus save on the manual effort needed for inspecting for defects in welded plates. This can lead to improvements in the quality of the welding while also making the entire manufacturing process more robust and efficient’ (Burk, 0008).

Regarding claim 9, the rejection of claim 8 is incorporated and Dan in combination with Sha does not expressly teach claim  9 limitations. Burk does teach claim 8 limitation:  wherein the action generated by the second artificial intelligence model is a corrective or preventative action. (Burk teaches in 0005-0007: … This allows the system (i.e. the built models) to learn the intricacies of real-world welding defects in which welding is used … Second, building deep learning models to learn defect patterns from the training data and then continuously make predictions on real-time data incom­ing from sensors (e.g., images captured via camera sensors). Third, retraining  the models with actual images from a production environment. Fourth, alerting users in a manu­facturing plant (e.g., through a connected IoT platform) concerning detected defects in a manufacturing process [i.e. the action generated by the second artificial intelligence model]  to thereby help prompt taking corrective action [i.e. wherein the action generated by the second artificial intelligence model is a corrective or preventative action] in real-time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Dan, Sha, and Burk for the same reasons disclosed above.

Regarding claims 17 and 18, the limitations recite similar elements as those recited in claims 8 and 9 respectively; Thus, 17 and 18 are rejected under the same rationale as claims 8 and 9.

Regarding claim 20, the limitations recite similar elements as those recited in claim 8; Thus, 20 is rejected under the same rationale as claim 8.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US Pub. No. 2019/0163172, hereinafter ‘Dan’) in view of Shahabi et al. (NPL: “Regression modeling of welded joint quality in gas metal arc welding process using acoustic and electrical signals”, hereinafter ‘Sha’) in further view of Abid Al-Sahib et al. (NPL: “Monitoring and Quality Control of Stud Welding”, hereinafter ‘Abi’).

Regarding claim 21, the rejection of claim 1 is incorporated and Dan in combination with Sha further teaches the method of claim 1, wherein the lift value indicates a distance of a … from a base material of the joining. (Dan teaches in 0033: In FIG. 1, another sensor 63 is mounted near a workpiece 22 to observe a quality parameter of welds created on the workpiece 22. In accordance with one embodiment, the sensor 63 is configured to observe welds created on the workpiece 22. For example, the sensor 63 may be a visual spectrum sensor (e.g., a camera), a radio­graphic sensor, a laser sensor, an electromagnetic sensor, an infrared sensor, a temperature sensor, a spectrometer sensor, or an ultrasonic sensor. The quality parameter may be related to, for example, a weld position [i.e. wherein the lift value indicates a distance of a … from a base material of the joining.;] on the workpiece/part 22, a weld bead size, weld penetration, weld fusion, weld poros­ity, weld cracking, weld inclusion, a weld discontinuity, an arc plasma type, or an arc plasma temperature…)
Dan does not expressly disclose lift value indicates a distance of a weld stud from a base material of the joining.
 Sha does expressly teach the quality measurement variables Dan and Sha do not expressly disclose lift value indicates a distance of a weld stud from a base material of the joining. (Sha teaches in Table 1:

    PNG
    media_image1.png
    276
    1526
    media_image1.png
    Greyscale

Pg. 1713: Sec. Design of Experiments: The details of this technique and its diverse applica-tions are well documented in the related literature.22 In this study, voltage, welding speed and wire feed rate are considered at four levels. The electrode-to-workpiece dis-tance [lift value indicates a distance of a weld stud from a base material of the joining.] is set at three levels. Table 1 lists the input para-meters and their corresponding levels used in DOE plan. To establish the relationships between the character-istics of emitted weld signals and the quality of weld-ment, a set of 57 experiments were performed based on D-optimal design matrix… The statistical parameters of the output signals of each test are used as the vari-ables of regression models.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Dan and Sha for the same reasons disclosed above.

Additionally, Abi also teaches lift value indicates a distance of a weld stud from a base material of the joining. (Abi teaches as depicted in Fig. 2: 

    PNG
    media_image3.png
    442
    524
    media_image3.png
    Greyscale

Fig.2. During Welding Cycle, This Graph Illustrates Relationship Between the Stud Lift [lift value indicates a distance of a weld stud from a base material of the joining.], arc Voltage and Welding Current at Various Points of Stud Travel Relative to the Surface to Which Stud is Being Welded [12]; Examiner notes that the Lift value indicates the distance of a weld stud to a workpiece base material of the arc joining process as depicted in Fig. 2; And using captured data as the lift and current max indicative of the lift distance depicted in Fig. 2 and used in Figs. 4 & 5 for modeling Welding Quality, in Pg. 56: Neural networks offer improved performance over conventional technologies in areas which includes: manufacturing process control, product design and analysis, process and machine diagnosis, real-time particle identification, visual quality inspection systems, welding quality analysis, …   1. Developing ANN model utilizing quality parameters (welding current peak value –torque test value at failure)… Experimental work will be carried out according to a plan developed for this purpose which is shown in figure (4). It begins on performing (Monitoring) by an electronic system, followed by procedures implementing both (quality control) and (quality investigation). Obtained data are then processed through the use of ANN, designed for this objective…)
The Abi, Sha, and Dan references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and processing techniques using machine learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for capturing physical characteristics of a wielding process for process quality control using artificial intelligence models as disclosed by Abi with the method of information retrieval and processing data in a manufacturing environment using machine learning algorithms as collectively disclosed by Dan and Sha.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Abi, Sha, and Dan in order to automate the process for modeling process quality in wielding monitoring systems using neural network models (Abi, Abstract); Doing so will help automate the process for determining stud welding quality trained with a previous quality data set using a neural network; such that the neural network is able to receive new information for subsequent quality predictions (Abi, Abstract).
	Regarding claim 22, the limitations recite similar elements as those recited in claim 21; Thus, 22 is rejected under the same rationale as claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Daniel et al (US 20200038984): teaches the lift as depicted in Fig. 4B as the arc length that is the distance between the stud and metal workpiece; and the wire feed speed (WFS) may vary during the welding process (e.g., based on the arc length and the welding voltage) and, therefore, the LUT or mathematical transfer function may reflect the effect of a changing wire feed speed, in para. 0056
Aoki et al. (US 20130299475): teaches the use of the lift as the horizontal distance between the welding torch 11 and the workpiece to predict abnormally when the two elements are close to each other, see para. 0076.
Ueda et al. (US 20030000931): teaches the use of lift as the torch height for an arc welding process.
Sakurai (US 20210308782): teaches welding system using a robotic arm and monitoring the welding height/gap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN O ALABI/Examiner, Art Unit 2129